DETAILED ACTION
Response to Amendment
The Amendment filed 07/01/2022 has been entered in accordance to MPEP 714.12.
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered and are persuasive.
Regarding the claim objections, Applicant argued that the amendment overcame said objections; the Examiner is in agreement, therefore said objections are withdrawn. 
Regarding the prior art rejections, Applicant argued that the cancellation of the rejected claims leaving only the allowed claims places the application in condition for allowance. The Examiner is in agreement, noting that the previous rejections are rendered moot and the finality of the previous Office Action is withdrawn in accordance with 37 C.F.R. 1.116(b)(1) and MPEP 706.07(E) in view of the amendment.
Regarding new claims 21-26, Applicant argued that as said claims ultimately depend upon an allowable claim, said new claims are likewise allowable. The Examiner is in agreement.
Application is placed in condition for Allowance by the following Examiner’s Amendment.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY Michael Schaldenbrand (47923) on 08JUL2022.
The application has been amended as follows: 
CLAIMS	
14. (Currently Amended) The holding arrangement according to claim [[1]] 8, further comprising the acoustic transmitter arranged in said cavity, said acoustic transmitter being configured to transmit an acoustic signal along an axial direction of said cavity.

Allowable Subject Matter
Claim(s) 4 and 8-26 is/are allowed.
The following is the Examiner’s statement of reasons for allowance:
The Reasons for Allowance of independent claim 8 are substantially similar to as previously indicated in the Office Action dated 11/12/2021. 
Dependent claim are likewise indicated as allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856